Lumpkin, J.
1. A demurrer to an equitable petition on tbe ground that it “bas not all tbe proper parties to it,” is defective in that tbe demurrer fails to state tbe name of any person wbo should be made a party.
2. Upon tbe facts alleged, there was no misjoinder of parties, and tbe plaintiff’s petition was not multifarious. There was equity in the petition, and it was error to dismiss it as to some of tbe defendants; and as to another defendant, to dissolve tbe restraining order previously granted, and, without bearing evidence, to refuse tbe injunction prayed for, on tbe ground that the petition was without equity. Judgment reversed.
The demurrer was upon the grounds: The petition has not all the proper parties to it, and there is a misjoinder of parties defendant. There is no equity in the petition. Plaintiff has a complete and adequate ground at law for enforcing any right set out in her petition, and is not entitled to the extraordinary relief for which, she prays. And the petition is multifarious.
J. O. Gartrell and G. D. Phillips, for plaintiff.
J. J. Northeutt, for defendants.